


110 HR 5520 IH: To extend the temporary suspension of duty on ceiling

U.S. House of Representatives
2008-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5520
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2008
			Mr. Cohen introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on ceiling
		  fans for permanent installation.
	
	
		1.Ceiling fans for permanent
			 installation
			(a)In
			 generalHeading 9902.84.14 of the Harmonized Tariff Schedule of
			 the United States is amended by striking the date in the effective period
			 column and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
